Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0084601).

With respect to claim 1, Lee discloses: A method for resetting the operating system of a device enrolled in a management platform, the method including: 
receiving, at a device enrolled in a management system, a request to reset the operating system ("OS") of the device ([0079], lines 1-9); 
receiving, at the device, a cache of application installation files from a management server, the cache of application installation files including a management agent application installation file ([0086], the thumb drive is, essentially, performing like a server here); 
installing a new instance of the OS at the device while retaining the cache of application installation files (Fig. 4, labels 1 and 2 ); 

initiating an audit mode of the device during which execution of each of the cache of application installation files is triggered (Fig. 7 C and 7D, application installation is triggered once user clicks on OK button, and the recovery process status is displayed);  
Lee does not specifically disclose: initiating an out-of-box experience ("OOBE") for a new user of the device during which the device is enrolled in the management system using the management agent application.  
However, Lee does disclose to reinstall or clear all old data of the user and recover original factory setting ([0055]). Restore an operating system by reinstalling the operating system ([0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that Lee’s reinstalling the operating system to recover original factory settings which would encompass an experience that includes a new operating system as it resets to the original factory setting.

With respect to claim 3, Lee discloses: wherein the request to reset the OS originates from the device (Fig. 7A).  

With respect to claim 5, Lee discloses: wherein the cache of application installation files further includes at least one managed application installation file (Fig. 3).  



With respect to claims 15 and 18, they recite similar limitations as claims 1 and 3, respectively, and are therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195